DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0069063 (Liao).

As per claim 1, Liao teaches a medical image processing apparatus comprising: 
processing circuitry configured to 
specify, before position alignment between a 5first X-ray image and a second X-ray image which is acquired with a device inserted, a device area candidate in the second X-ray image as a candidate of an area where the device appears (Liao: Fig. 1: primarily s102, s107, s110; para 30: “2D image frame includes the image of one or more catheters or other intra-operative surgical implements, these implements may be removed from the 2D image frame (Step S110). Removal of image data corresponding to the catheter and/or other implements may facilitate subsequent registration as the pre-operative 3D image data will not have included catheter and/or other surgical implement image data”; paras 31, 42; para 23: “the three dimensional image data may be acquired (Step S102). As discussed above, the three dimensional image data may be acquired with one or more of a range of modalities such as CT”; para 27: “After contrast agent has been administered, the 2D image data may be acquired (Step S107). Acquisition of the 2D image may be performed using a fluoroscope. The 2D image may be acquired intra-operatively”), and 
perform the position alignment using first 10processing of removing the specified device area candidate or second processing of reducing a contribution of the specified device area candidate (Liao: Fig. 1: primarily s110, s111-s113; paras 30, 31; para 42: “As discussed above with respect to step S110, image data corresponding to the inserted implements, such as catheters, may be removed in the 2D segmentation mask for reliable registration with a 3D image taken without any additional devices in place. This may be achieved using the following approach: Since the inserted devices are constantly moving during an EP procedure due to the cardiac motion, they are not visible in the estimated background image. The device can then be detected from a frame that is taken without contrast enhancement in the matching cardiac phase (at which the 3D volume was acquired). The detected device is then removed from the 2D segmentation mask by proper connected component and/or global geometry analysis and subtraction.”). 
 
As per claim 2, Liao teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to 15detect a device area showing the device from the second X- ray image, and set the detected device area as the device area candidate (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: para 42: “device can then be detected”).  

(Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Fig. 1: s105: para 26: “Segmentation may then be performed to identify contrast-highlighted organ(s) and or vessels (Step S105)”; para 36: “applied to any modality of volumetric data as long as the vessels and/or chambers can be segmented with sufficient accuracy”; paras 38, 41).  

As per claim 4, Liao teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to specify the device area candidate based on information 25about a motion between frames of the second X-ray image (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: para 42: “Since the inserted devices are constantly moving during an EP procedure due to the cardiac motion, they are not visible in the estimated background image. The device can then be detected from a frame that is taken without contrast enhancement in the matching cardiac phase”).  

As per claim 5, Liao teaches the medical image processing apparatus according to claim 2, wherein the first X-ray image is acquired with the- 128 - device inserted, and the processing circuitry is configured to specify the device area where the device is included, in also the first X-ray image, and 5perform the position alignment by applying the first processing or the second processing to the specified two device areas (Liao: See corresponding arguments and citations offered in rejecting claim 1 above; also see Fig. 4: para 31).  

 (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Figs. 1: primarily s110-s113: paras 30, 31, 42).  

As per claim 7, Liao teaches the medical image processing apparatus according to claim 2, wherein the second processing comprises image processing to 25blur, in an X-ray image having been specified with the device area out of the first X-ray image and the second X- ray image, the device that appears in the device area, and  - 129 - the position alignment comprises performing the second processing on the X-ray image having been specified with the device area, calculating an index value of an amount of misalignment between the first X-ray image and the second 5X-ray image based on the X-ray image having been subjected to the second processing, and shifting the first X-ray image or the second X-ray image based on the calculated index value (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Figs. 1: primarily s110-s113: paras 30, 31, 42. Note that “second processing” is not required since it is presented as an alternative in independent claim 1).  

As per claim 8, Liao teaches the medical image processing apparatus according to 10claim 2, wherein the first processing comprises excluding a pixel value of the specified device area from calculation of an index value of an amount of misalignment between the first X-ray image and the second X-ray image,  (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Figs. 1: primarily s110-s113: paras 30, 31, 42. Note that “second processing” is not required since it is presented as an alternative in independent claim 1).  

20 As per claim 9, Liao teaches the medical image processing apparatus according to claim 2, wherein the second processing comprises reducing a contribution of a pixel value of the specified device area in calculation of an index value of an amount of 25misalignment between the first X-ray image and the second X-ray image, and the position alignment comprises calculating the index - 130 - value of the amount of misalignment between the first X-ray image and the second X-ray image using the second processing, and shifting the first X-ray image or the second X-ray image based on the calculated index value (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Figs. 1: primarily s110-s113: paras 30, 31, 42. Note that “second processing” is not required since it is presented as an alternative in independent claim 1).  
5X
As per claim 16, Liao teaches an X-ray diagnostic apparatus comprising the 15medical image processing apparatus according to claim 1 (Liao: See corresponding arguments and citations offered in rejecting claim 1 above).  

As per claim 17, Liao teaches a computer-implemented method comprising: 
specifying, before position alignment between a first X-ray image and a second X-ray image which is acquired with a device inserted, a device area candidate in the second X- 20ray image as a candidate of an (Liao: See corresponding arguments and citations offered in rejecting claim 1 above); and performing the position alignment using first processing of removing the specified device area candidate or second processing of reducing a contribution of the 25specified device area candidate (Liao: See corresponding arguments and citations offered in rejecting claim 1 above).  

As per claim 18, Liao teaches a medical image processing apparatus comprising: processing circuitry configured to 132 – 
perform, before position alignment between a first X-ray image and a second X-ray image which is acquired with a device inserted, image processing on the first X-ray image and the second X-ray image so that an 5extending image component is erased or attenuated (Liao: See corresponding arguments and citations offered in rejecting claim 1 above), and 
perform the position alignment based on the first X-ray image and the second X-ray image after the image processing (Liao: See corresponding arguments and citations offered in rejecting claim 1 above).  

As per claim 19, Liao teaches the medical image processing apparatus according 10to claim 19, wherein the processing circuitry is configured to control the image processing according to a field of view of the second X-ray image (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: Fig. 1: primarily s105, s108-s113).  

As per claim 20, Liao teaches an X-ray diagnostic apparatus comprising the medical image processing apparatus according to claim 18 (Liao: See corresponding arguments and citations offered in rejecting claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0069063 (Liao) as applied to claim 2 above, and further in view of US 20170148158 (Najarian).

5 As per claim 10, Liao teaches the medical image processing apparatus according to claim 2. Liao does not fully teach a memory storing a trained model, the trained model trained to have a function of specifying, based on an X-ray image acquired with a device inserted, the device area in the X-ray image where the 10device is included and a function of outputting the specifying result, wherein the processing circuitry is configured to specify the device area in a latest X-ray image out of the first X-ray image and the second X-ray image based on the 15latest X-ray image and using the trained model. Najarian teaches these limitations (Najarian: para 41: “Artifact and Catheter Removing show examples of the pseudocodes for artifact and catheter removal step. For example, a catheter, with contrast dye injected into a vessel, can be an important source of artifact. In order to detect the catheter, the artifact removal process extracts statistical shape models and then identifies whether a pixel belongs to the artifact, using machine-learning methods such as Support Vector Machines, Random Forest, Deep Learning and Bayes Net”: Fig. 2: primarily 206; Fig. 3: 606).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Najarian into Liao since Liao suggests removing a catheter from images in general and Najarian suggests the beneficial use of removing a catheter from images wherein the catheter is detected using a trained model since “machine learning are used in pre-processing, frame selection, and vasculature segmentation. In pre-processing, i.e., processing before vessel analysis, artifacts may be automatically removed from video sequences. There are different kinds of artifacts in angiogram videos, making it a challenge to segment vessels accurately. Therefore, the present techniques may apply tailored algorithms to remove known classes of artifacts” (Najarian: para 7) in the analogous art of removing a catheter from images. The teachings of Najarian can be incorporated into Liao in that the catheter is detected using a trained model. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0069063 (Liao) as applied to claim 4 above, and further in view of  US 20160171716 (Schafer) and US 2021/0142504 (Dascal).

As per claim 12, Liao teaches the medical image processing apparatus according to claim 4, wherein the processing circuitry is configured to specify the device area candidate based on the motion between frames of the second X- 25ray image (Liao: See corresponding arguments and citations offered in rejecting claim 1 above: para 42: “Since the inserted devices are constantly moving during an EP procedure due to the cardiac motion, they are not visible in the estimated background image. The device can then be detected from a frame that is taken without contrast enhancement in the matching cardiac phase ( at which the 3D volume was acquired). The detected device is then removed from the 2D segmentation mask by proper connected component and/or global geometry analysis and subtraction”). 

Liao does not fully teach the processing circuitry is configured to specify the device area candidate based on spatial distribution of the motion between frames of the second X- 25ray image.  

Schafer teaches the processing circuitry is configured to specify the [] area candidate based on spatial distribution of the motion between frames of the second X- 25ray image (Schafer: para 53: “The motion vector fields are used remove motion-related image artifacts”: Fig. 7: primarily 704-708).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Schafer into Liao since Liao suggests analyzing x-ray angiography images an removing moving undesirable features in general and Schafer suggests the beneficial use of suggests analyzing x-ray angiography images an removing moving undesirable features wherein an artefact is removed according to motion vectors since “the 3D motion vector field pointing from the current heart phase to the given heart phase” (Schafer: para 44) in the analogous art of suggests analyzing x-ray angiography images an removing undesirable features. The teachings of Schafer can be incorporated into Liao in that an artefact is removed according to motion vectors. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

(Dascal: para 62: “Some examples of false fiducials may include catheters, catheter electrodes, a patient reference sensor ("PRS") for a magnetic localization system, physician tools, guide wires, other medical devices that might be exposed on the images, image noise, other image processing artefacts, and contrast agents which may lead to the appearance of false fiducials”; para 81: “Hessian filter removes the remaining artefacting from the catheter shafts 320 A-Bin image 300”; Fig. 1C: 89).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Dascal into Liao in view of Schafer since Liao in view of Schafer suggests analyzing images of x-ray angiography and removing undesirable features from images in general and Dascal suggests the beneficial use of analyzing images of x-ray angiography and removing undesirable features from images wherein the undesirable features are artefacts since “other image processing artefacts, and contrast agents which may lead to the appearance of false fiducials” (Dascal: para 62) in the analogous art of analyzing images of x-ray angiography and removing undesirable features from images. The teachings of Dascal can be incorporated into Liao in view of Schafer in that the undesirable features are artefacts. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 13, Liao in view of Schafer and Dascal teaches the medical image processing apparatus according to claim 12, wherein the processing circuitry is configured- 131 - to specify the device area candidate based on, among the spatial distribution of the motion, information about a motion that is locally distributed in concordance with the device (Liao in view of Schafer and Dascal: See arguments and citations offered in rejecting claim 12 above).
  
(Liao in view of Schafer and Dascal: See arguments and citations offered in rejecting claim 12 above).  


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0069063 (Liao) as applied to claim 1 above, and further in view of US 20090192385 (Meissner).

As per claim 15, Liao teaches the medical image processing apparatus according 10to claim 1. Liao does not teach the processing circuitry is configured to generate a fluoroscopy roadmap image based on the second X-ray image by performing the position alignment and an image operation upon performing said specifying.  Meissner teaches these limitations (Meissner: Claim 6: “a virtual image of a catheter is subtracted from the virtual roadmap mask image”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Meissner into Liao since Liao suggests removing a catheter from an image in general and Meissner suggests the beneficial use of removing a catheter from an image wherein the image is a roadmap image since “Roadmap fluoroscopy is of particular use in endovascular interventional procedures; that is, procedures that operate devices inside the arteries or veins of the patient” (Meissner: para 3) in the analogous art of removing a catheter from an image. The teachings of Meissner can be incorporated into Liao in that the image is a roadmap image. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick

Primary Examiner, Art Unit 2662